Citation Nr: 0611299	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-12 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than December 
31, 1998, for the grant of a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than December 
31, 1998, for the assignment of a 70-percent rating for a 
psychiatric disability.

3.  Whether there was clear and unmistakable error (CUE) in a 
February 1972 rating decision reducing the rating for the 
psychiatric disability from 50 to 10 percent.

4.  Whether there was CUE in a March 1973 rating decision 
reducing the rating for the psychiatric disability from 10 to 
0 percent (i.e., noncompensable).


REPRESENTATION

The veteran represented by:  Mr. Theodore C. Jarvi, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July and December 2000, and September 2002, decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In October 2005, to support his claims, 
the veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.

As will be explained in further detail below, the issues 
relating to earlier effective dates for the TDIU and 70 
percent schedular rating require additional development 
before the Board can make a decision.  So these claims are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part concerning these 
claims.  The remaining issues, however, relating to whether 
there was CUE in the February 1972 and March 1973 rating 
decisions will be adjudicated.




FINDINGS OF FACT

1.  On March 7, 1972, the RO mailed the veteran a copy of the 
February 1972 rating decision reducing the evaluation of his 
psychiatric disability from 50 to 10 percent effective May 1, 
1972.  

2.  On April 2, 1973, the RO mailed the veteran a copy of the 
March 1973 rating decision reducing the evaluation of his 
psychiatric disability from 10 to 0 percent effective July 1, 
1973.

3.  The veteran was apprised of the reasons and bases for the 
February 1972 and March 1973 reductions in the ratings for 
his psychiatric disability, of his right to submit additional 
evidence within 60-days to show why the reductions should not 
take place, and of his right to appeal the decisions to the 
Board.  

4.  The veteran did not submit additional evidence within 60-
days of the notice provided, and he did not appeal those 
decisions.  

5.  The February 1972 rating decision erroneously assigned an 
effective date of May 1, 1972, instead of May 31, 1972 (the 
last day of the month in which the 
60-day period from the date of the notice expired).

6.  Otherwise, the February 1972 and March 1973 rating 
decisions reducing the evaluation of the veteran's 
psychiatric disability were supported by the evidence then of 
record and the applicable statutory and regulatory provisions 
extant at that time; these laws and regulations were not 
ignored or incorrectly applied, and the decisions were not 
fatally flawed or undebatably erroneous.




CONCLUSIONS OF LAW

1.  The RO's February 1972 and March 1973 decisions reducing 
the evaluation of the veteran's psychiatric disability are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  The RO's February 1972 decision to assign an effective 
date of May 1, 1972, instead of May 31, 1972, was clearly and 
unmistakably erroneous.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a); 38 C.F.R. § 3.105(e) (1972).

3.  The RO's February 1972 and March 1973 decisions to reduce 
the evaluation of the veteran's psychiatric disorder were not 
clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); 38 C.F.R. §§ 
3.105(e), 4.132, Diagnostic Code (DC) 9204 (1972 and 1973).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA redefined VA's 
preliminary obligations to notify and assist a veteran in 
developing a claim.  But the VCAA does not apply to CUE 
claims, in particular, both insofar as prior unappealed RO 
decisions as well as prior Board decisions.  38 U.S.C.A. §§ 
5109A, 7111(a); 38 C.F.R. §§ 3.105(a), 20.1400-20.1411.  See 
also Parker v. Principi, 15 Vet. App. 407, 412; Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  




Governing Statutes, Regulations, and Precedent Cases

Prior determinations of the RO - if not timely appealed, are 
final and binding on a veteran based on the evidence then of 
record and will be accepted as correct in the absence of CUE.  
See 38 C.F.R. § 3.105(a).  CUE is a very specific and rare 
kind of error; it is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator 
(a simple disagreement as to how the facts were weighed or 
evaluated will not suffice) or the law in effect at the time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that allegations that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
And in an even more recent decision, Cook v. Principi, 318 
F.3d. 1334 (Fed. Cir. 2002) (en banc), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) went 
a step further and overruled the prior holding in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) (requiring "grave 
procedural error") by stating even that will not negate the 
finality of a prior, unappealed, RO decision.  See, too, 
Tetro v. Principi, 314 F.3d 1310, 1311 (Fed Cir. 2003); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).






Effective February 1, 1990, Title 38 U.S.C. § 5104(b) 
requires ROs to specify, in each rating decision, the 
evidence considered and the reasons for the disposition; 
before then, rating decisions generally lacked this level of 
specificity.  
See 38 U.S.C.A. § 5104(b) (West 2002); see also Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  Thus, "[s]ilence in a 
final RO Decision made before February 1990 cannot be taken 
as showing a failure to consider evidence of record."  
Crippen v. Brown, 9 Vet. App. at 421.  

In this particular case at hand, the veteran and his attorney 
argue the RO committed CUE in the February 1972 and March 
1973 decisions in question by incorrectly applying the 
governing laws extant at the time the decisions were issued 
reducing the evaluation of his psychiatric disability.  In 
1972 and 1973, the requirements for reducing a service-
connected disability were set forth in 38 C.F.R. § 3.105(e):

(e) Reduction in evaluation - compensation.  
Where the reduction in evaluation of a service-
connected disability or employability status is 
considered warranted and the lower evaluation 
would result in a reduction or discontinuance of 
compensation payments currently being made, 
rating action will be taken.  The reduction will 
be made effective the last day of the month in 
which a 60-day period from date of notice to the 
payee expires.  The veteran will be notified at 
his latest address of record of the action taken 
and furnished detailed reasons therefor, and will 
be given 60 days for the presentation of addition 
evidence.




Legal Analysis

Finality of the February 1972 and March 1973 Rating Decisions

The veteran and his attorney maintain he did not receive 
notice of the February 1972 and March 1973 rating decisions 
reducing the evaluation of his psychiatric disorder.  See 
Hr'g. Tr., pgs. 8-10 (October 2005)); see also, 
veteran's aff., para. 14, May 2003.  Generally, a rating 
decision does not become final until written notification of 
the decision is issued to the claimant.  See 38 U.S.C.A. 
§ 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25.  See also 
Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA 
decision to become final and binding on a veteran, he or she 
must first receive written notification of the decision); 
see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), 
citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an 
appellant never received notification of a decision denying 
his or her claim, then the usual one-year limit for timely 
appealing the decision does not begin to accrue; instead it 
is tolled.  The written notification also must explain the 
reasons and bases for the decision and apprise the veteran of 
his or her procedural and appellate rights, in the event the 
claimant disagrees with the decision and elects to appeal.

The term "notice" means written notice sent to a claimant 
or payee at his or her latest address of record.  
38 C.F.R. § 3.1(q).  Here, as mentioned, the veteran and his 
attorney contend the February 1972 and March 1973 decisions 
are not final - rather still pending, because he never 
received the requisite notice of these decisions and, 
therefore, was never given an opportunity to be heard and 
contest the reductions.  See, e.g., Hayre v. West, 188 F. 3d 
1327, 1334 (Fed. Cir. 1999), overruled by Cook v. Principi, 
318 F. 3d 1334, 1339-1341 (Fed. Cir. 2002) (Overruling 
previous Hayre decision that held that a breach of the duty 
to assist the veteran can vitiate the finality of an RO 
decision - thereby overruling the "grave procedural error" 
exception to the rule of finality).



A comprehensive review of the claims files, however, 
indicates the veteran indeed did receive notice of both of 
these decisions at issue.  Records show notices of these two 
decisions were sent to him at his then current address of 
record.  A VA Form 20-822 (Control Document and Award Letter) 
was sent to him on March 7, 1972, along with a copy of the 
February 1972 rating decision and VA Form 21-6763.  [Note:  
Although a copy of VA Form 21-6763 was not placed in the 
claims file, the Control Document and Award Letter (VA Form 
20-822) indicates this form was enclosed with the mailing.]  
These documents informed the veteran that the rating for his 
service-connected psychiatric disability would be reduced 
from 50 to 10 percent effective May 1, 1972.  The decision 
explained that a special psychiatric examination had 
disclosed there was no evidence of hallucinations, delusions, 
paranoid trends, major mood disturbance, neurosis or 
psychosis.  VA Form 21-6763 (Reduced Disability Compensation) 
explained that he had 60 days from the date of that letter to 
submit additional evidence to show why the reduction should 
not be made.  Furthermore, this form explained that if he 
believed the decision was incorrect, he could initiate an 
appeal to the Board by filing a notice of disagreement (NOD) 
within one year.  He did not submit any additional evidence 
in response, and he did not file an NOD either to initiate an 
appeal to the Board.  So that decision, in turn, became final 
and binding on him based on the evidence then of record.

On April 2, 1973, a VA Form 20-822 (Control Document and 
Award Letter), a VA Form 21-6763 (Reduced Disability 
Compensation), and a copy of the March 1973 rating decision 
were mailed to the veteran.  These documents informed him 
that the rating for his service-connected psychiatric 
disability would be reduced from 10 to 0 percent effective 
July 1, 1973.  The decision explained that a special 
psychiatric examination had revealed he was asymptomatic and 
that there was no disability present at that time.  VA Form 
21-6763 also explained that he had the right to submit 
additional evidence within 60 days, to contest the reduction, 
and that he could initiate an appeal to the Board by filing 
an NOD within one year.  Again, though, he did not submit any 
additional evidence in response, and he did not file an NOD 
either.  So that decision also became final and binding on 
him based on the evidence then of record.

Although the veteran and his attorney now insist that he did 
not receive notice of those decisions, the Court has ruled 
that there is a "presumption of administrative regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties - including 
insofar as mailing notices, etc.  And to rebut this 
presumption, there must be "clear evidence" to the contrary 
that either VA's regular mailing practices were not regular 
or they were not followed.  More precisely, in order to rebut 
this presumption, the veteran must establish both that the 
mailing was returned as undeliverable and that there were 
other possible and plausible addresses to contact him.  See, 
e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods v. 
Gober, 14 Vet. App. 214 (2000); and Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  Here, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed the notices along with the rating decisions in 
question were sent to the veteran at his then latest address 
of record.

Alternatively, the veteran and his attorney contend the 
notice that was provided for the 1972 and 1973 decisions in 
question was defective and did not comport to the regulation 
extant at the time the decisions were made (i.e., 38 C.F.R. § 
3.105(e)).  See Mem. of Facts and Law, pgs. 10-12 (Oct. 
2005).  Specifically, they argue that he was not provided 
notice that the RO would consider other evidence, that he had 
60 days to respond, or that the reduction would be made 
effective the last day of the month in which the 60-day 
notice expired.  Id., at 11.  As already explained, however, 
notice of his right to submit additional evidence within 60-
days and/or to appeal the decision to the Board was sent to 
him via VA Form 21-6763.  The Board does not find any 
deficiency with regard to the notice provided.  Regardless, 
defective notice does not vitiate the finality of these 
decisions where notice was given and he failed to timely 
pursue an appeal.  See Norton v. Principi, 376 F. 3d 1336, 
1338-1339 (Fed. Cir. 2004).

In sum, the Board finds that the decisions in question became 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Therefore, there must be a finding of CUE 
in order for them to be collaterally attacked and ultimately 
overturned.


CUE in the February 1972 and March 1973 Decisions

The veteran's service medical records (SMRs) indicate that he 
left guard duty and stole a jeep in September 1970.  It was 
noted that he had delusions of persecution and was 
suspicious.  He was evacuated from Vietnam in September 1970 
and admitted to Beaumont General Hospital in Texas.  October 
1970 records indicate he believed that he was being treated 
for a drug problem because he had been smoking marijuana on a 
daily basis and occasionally using other drugs.  It was 
noted, however, that he denied using drugs during the week 
prior to the onset of his symptoms.  He was ultimately 
diagnosed with schizophrenic reaction, placed on the 
temporary disability retirement list (TDRL), and discharged 
from military service in February 1971.  At the time he was 
discharged, it was noted that his psychiatric disorder was 
50-percent disabling and might be permanent in nature.

In an April 1971 rating decision, the RO granted service 
connection for schizophrenic reaction and assigned a 50 
percent rating retroactively effective from the day after the 
veteran was discharged from military service.  

The report of a January 1972 VA examination indicates the 
veteran was attending his second year of college and did not 
have any of the symptoms he had while in service.  On 
objective mental status evaluation, he was well-oriented and 
his memory was intact.  There was no evidence of 
hallucinations, delusions, paranoid trends, major mood 
disturbance, major disabling neurosis or overt psychosis.  
Based on this report, the RO issued the February 1972 rating 
decision reducing the rating from 50 to 10 percent 
prospectively effective May 1, 1972.



The Board does not find CUE in the RO's 1972 decision 
reducing the evaluation of the veteran's psychiatric 
disability from 50 to 10 percent.  According to the report of 
the January 1972 VA examination, which assessed the then 
current severity of his psychiatric disability, he was 
attending college and did not have any relevant symptoms.  
Consequently, the Board finds no error in the RO's decision 
to reduce his compensation based on the rating criteria that 
existed at the time, which specified that a 10 percent rating 
was warranted for a schizophrenic reaction that resulted in 
only slight impairment of social and industrial adaptability.  
See 38 C.F.R. § 4.132, DC 9204 (1972).

The Board, however, does find that CUE exists in the February 
1972 decision to the limited extent it assigned an effective 
date of May 1, 1972.  According to the 1972 version of 38 
C.F.R. § 3.105(e), the reduction was to be made effective the 
last day of the month in which the 60-day period from the 
date of the notice to the payee expired.  Since notice was 
sent to the veteran on March 7, 1972, the 60-day notice would 
have expired on May 6, 1972, and the reduction should have 
been made effective May 31, 1972.  As such, he is owed the 
difference between a 50 percent and a 10 percent rating for 
the month of May 1972.  But since the March 1972 rating 
decision is otherwise supportable, it is not rendered void ab 
initio  by virtue of an error in the assignment of the 
effective date.  See VAOPGCPREC 31-97 (Aug. 29, 1997).

The report of the February 1973 VA examination indicates the 
veteran said he did not feel nervous and that his spirits 
were fine.  On mental status examination, he was well-
oriented, and his memory was intact.  There was no evidence 
of hallucinations, delusions, paranoid trends, major mood 
disturbances, major disabling neurosis, or overt psychosis.  
It was noted that schizophrenic reaction was asymptomatic at 
that time, and there was no disability present for social and 
industrial purposes.  Based on this report, the RO once again 
decided to reduce the evaluation of his psychiatric 
disability - this time from 10 to 0 percent.  



The Board does not find CUE in the RO's March 1973 decision, 
either, reducing the evaluation of the veteran's psychiatric 
disability from 10 to 0 percent.  According to the report of 
the February 1973 VA examination, there simply was no 
disability present to justify maintaining a compensable 
rating.  As such, the Board finds no error in the RO's 
decision to reduce his compensation based on the rating 
criteria that existed at the time, which specified that a 0 
percent rating was warranted for a schizophrenic reaction 
that was in full remission.  See 38 C.F.R. § 4.132, DC 9204 
(1973).

With regard to the effective date assigned by the March 1973 
decision, notice of that decision was sent to the veteran on 
April 2, 1973.  Therefore, the 60-day period expired on June 
1, 1973.  The effective date of the reduction should have 
been June 30, 1973, instead of July 1, 1973.  But since this 
error was not prejudicial to him, a revision of the assigned 
effective date is not warranted.  

The Board also notes the veteran disputes that the February 
1973 VA examination even actually occurred.  See veteran's 
aff., para. 13.  Nonetheless, the report of the February 1973 
examination contained in the claims file is signed by Drs. 
Wellish and Flom.  There is also a report of a chest X-ray, 
which was taken on the same day and signed by a third doctor.  
Although the veteran sincerely believes this examination did 
not occur, the overwhelming evidence (i.e., signatures by 
three different VA doctors no less) is patently obvious to 
the contrary.  

In sum, the Board finds that the RO incorrectly applied § 
3.105(e) by assigning an effective date of May 1, 1972, for 
the reduction of the veteran's psychiatric disability from 50 
to 10 percent.  But aside from that error, the Board does not 
find that the statutory or regulatory provisions extant at 
the time were incorrectly applied by the RO in either the 
February 1972 or March 1973 decision.




ORDER

The RO committed CUE in assigning an effective date of May 1, 
1972, instead of May 31, 1972, for the reduction of the 
veteran's psychiatric disability from 50 to 10 percent.  
Otherwise, there was no CUE in that February 1972 decision 
insofar as reducing the rating for the psychiatric disability 
from 50 to 10 percent.

The RO also did not commit CUE in the subsequent March 1973 
decision reducing the rating for the psychiatric disability 
from 10 to 0 percent.


REMAND

In December 1998, the veteran filed claims for an increased 
rating for his psychiatric disability and for a TDIU.  At 
that time, the VCAA had not yet been enacted - so he was not 
sent a letter notifying him of the evidence needed to 
substantiate his claims as required by the VCAA.  In July 
and December 2000 rating decisions, the RO increased the 
schedular rating for his psychiatric disability to 70 
percent, and granted a TDIU, respectively.  The effective 
date for both ratings was December 31, 1998 (the date he 
filed his claims).  As mentioned, he appealed seeking 
earlier effective dates for these claims.  Even though the 
VCAA was enacted during the pendency of this appeal, 
content-complying VCAA notice has not been provided.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim - including the 
degree of disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).

In this case, although there was some general discussion of 
the VCAA and its implications during the October 2005 
hearing, the veteran was never provided with content-
complying VCAA notice in accordance with Pelegrini II and 
Dingess.  So a remand is required to correct this deficiency.

Also, in the April 2003 statement of the case (SOC), the 
veteran was informed of some but not all of the laws and 
regulations pertaining to his claims for earlier effective 
dates.  In particular, he was informed of 38 C.F.R. § 3.157 
(Report of examination or hospitalization as claim for 
increase or to reopen) and § 3.400 (General regulation 
relating to how an effective date is determined).  He was not 
informed of § 3.155, which pertains to informal claims.  And 
since he argues, in part, that earlier effect dates are 
warranted due to the submission of an informal claim, this 
regulation is particularly relevant.  A summary of applicable 
laws and regulations with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination, must be included in the SOC or a supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.29.  So a 
remand is required to correct this defect as well.

Accordingly, these issues are remanded to the RO (via the 
AMC) for the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and 
(c)(2), are fully complied with and 
satisfied.

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini 
II, 18 Vet. App. at 120-121.  This new 
"fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Also ensure that the  notification 
requirements and development procedures 
as specified in Dingess/Hartman  v. 
Nicholson are satisfied.  See Dingess, 
2006 WL 519755.  VCAA notice consistent 
with Dingess must apply to all five 
elements of a service connection claim.  
Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) 
a connection between the veteran's 
service and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare an 
SSOC and send it to him and his 
representative.  Ensure that the SSOC 
includes a summary and discussion of 38 
C.F.R. § 3.155 with appropriate 
citations.  Give them time to respond 
before returning the case to the Board 
for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


